Citation Nr: 0022119	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from March 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

In a statement received by the RO in October 1999, the 
veteran requested entitlement to service connection for 
tinnitus.  This matter has not been adjudicated and therefore 
this matter is referred back to the RO for appropriate 
action.


REMAND

The Board observes that, on October 17, 1999, the RO notified 
the veteran that his case was being forwarded to the Board 
and that he had an additional 90 days in which to submit 
additional evidence.  Within the 90 days following that 
notification, the VA received several submissions from the 
veteran.  While these submissions largely consist of lay 
statements and duplicative evidence, the veteran has also 
submitted several VA medical reports which do not appear to 
have been previously associated with the claims file, dated 
in September 1975, May 1982, and July 1993.  Moreover, the 
accompanying lay statements do not contain any language 
suggesting an intention on the part of the veteran to waive 
his right to RO review of the newly submitted medical 
evidence.  As such, in view of the provisions of 38 C.F.R. 
§ 20.1304 (1999), these records must be returned to the RO, 
as a review of evidence submitted within 90 days of 
certification of a veteran's appeal by the agency of original 
jurisdiction is required, absent a waiver of that right.

The Board also observes that, in a November 1999 statement, 
the veteran indicated that he had an appointment scheduled at 
the Minneapolis, Minnesota VA Medical Center (VAMC) in 
January 2000.  The RO should request records of this 
scheduled medical appointment from the Minneapolis VAMC.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file all records from the 
Minneapolis VAMC of treatment of the 
veteran dated since the date of the last 
VA records, apparently December 1998.  

2.  After the development requested in 
the first paragraph is completed, the RO 
should consider all evidence associated 
with the claims file since the issuance 
of the January 1999 Statement of the 
Case, including the evidence forwarded to 
the Board.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


